EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Gold Hill Resources, Inc. for the fiscal quarter ending January 31, 2014, I, Wayne Good, Chief Executive Officer and Chief Financial Officer of Gold Hill Resources, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Quarterly Report on Form 10-Q for the fiscal quarter ending January 31, 2014, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q for the fiscal quarter ending January 31, 2014, fairly presents, in all material respects, the financial condition and results of operations of Gold Hill Resources, Inc. Date:March 21, 2014 By: /s/ Wayne Good Wayne Good President, Chief Executive Officer, Chief Financial Officer and Director
